DETAILED ACTION
This Office Action is in response to the application 16/599,586 filed on 10/11/2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Claims 1-20 have been examined and are pending in this application. Claims 1 and 20 are independent.
Claims 1-20 are allowed.
	Priority
No priority has been claimed.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 02/28/2020 and 04/20/2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
The present invention is directed to a method and system for authentication using key distribution through segmented quantum computing environments by authenticating and authorizing users using quantum key distribution through segmented quantum 
The closest prior art, as previously recited, Kiktenko et al  (Lightweight authentication for quantum key distribution, March 2019) is generally directed to technique where Quantum key distribution (QKD) enables unconditionally secure communication between distinct parties using a quantum channel and an authentic public channel. Reducing the portion of quantum-generated secret keys, that is consumed during the authentication procedure, is of significant importance for improving the performance of QKD systems. In the present work, we develop a lightweight authentication protocol for QKD based on a ‘ping-pong’ scheme of authenticity check for QKD. An important feature of this scheme is that the only one authentication tag is generated and transmitted during each of the QKD post-processing rounds. For the tag generation purpose, we design an unconditionally secure procedure based on the concept of key recycling. The procedure is based on the combination of almost universal polynomial hashing, XOR 
The Examiner concludes that, none of Kiktenko, Barnum, Azuma, Pestski, and Chen nor any other art teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1 and 20. For example, none of the cited prior art teaches or suggest the steps of receiving i) a first plaintext data input from a first party, and ii) a second plaintext data input from a second party; applying a quantum computation translation operation to i) the first plaintext data input to generate a corresponding first sequence of quantum computations, and ii) the second plaintext data input to generate a corresponding second sequence of quantum computations; implementing i) the first sequence of quantum computations in a first segmented quantum computing environment to obtain a first sequence of measurement results, and ii) the second sequence of quantum computations in a second segmented quantum computing environment to obtain a second sequence of measurement results; generating i) a first encryption key using the first sequence of measurement results, ii) a second encryption key using the second sequence of measurement results, and iii) an encrypted authorization token using the second encryption key; and sending i) the first encryption key to the first party, and ii) the encrypted authorization token to the second party to classical hardware included in the first segmented quantum computing environment, as a whole with the remaining limitations.
Therefore, the independent claims 1 and 20 are considered allowable over prior art.
As to claims 2-19, the claims are dependent from claims 1, and are also considered allowable based on the dependency of allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439